Citation Nr: 0301899	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  93-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(The issues of an increased evaluation for residuals of a 
fracture of the left fibula, service connection for a back 
disorder, entitlement to a total disability evaluation based 
upon individual unemployability, and whether new and material 
evidence has been presented to reopen a claim of service 
connection for schizophrenia will be the subject of a later 
decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In December 1990, the RO confirmed and continued a 
10 percent evaluation for residuals of a fracture of the left 
fibula, and denied service connection for a back disorder.  
In October 1992, the RO denied a total disability evaluation 
based upon individual unemployability (TDIU).  In September 
1997, the RO determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for schizophrenia.  Subsequent rating actions expanded this 
appeal to include the issue of service connection for post-
traumatic stress disorder (PTSD).

The Board is undertaking additional development on the issues 
of an increased evaluation for residuals of a fracture of the 
left fibula, service connection for a back disorder, 
entitlement to a total disability evaluation based upon 
individual unemployability, and whether new and material 
evidence has been presented to reopen a claim of service 
connection for schizophrenia pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When the requested development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

In September 2002, a hearing was held before the undersigned 
at the RO in Newark.  A transcript of that hearing is in the 
claims file.  Additional written evidence was presented at 
the hearing.  This evidence has been associated with the 
claims file.  See 38 C.F.R. § 20.1304 (2002).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In a rating decision dated in November 1988, the RO 
denied service connection for a nervous condition, to include 
PTSD.  That decision was not timely appealed.  

3.  The evidence received subsequent to the RO's final 
November 1988 decision bears directly and substantially upon 
the specific matters under consideration; is neither 
cumulative nor redundant; and/or is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claims. 

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's claimed noncombat stressor is not 
corroborated.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision that denied service 
connection for a nervous condition to include PTSD is final.  

2.  New and material evidence has been received since the 
November 1988 final rating decision and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(a) (2002).

3.  PTSD is not the result of active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service personnel records show that the veteran received 
the National Defense Service Medal and Meritorious Mast.  He 
received no other decorations or awards.  The service medical 
records do not show any treatment or diagnosis for a 
psychiatric disorder.  On examination at separation in 
November 1974, psychiatric evaluation of the veteran was 
noted as normal.

In April 1986, the veteran filed a claim for service 
connection for stress problems due to his time in the 
military.  VA outpatient treatment records were obtained 
showing that the veteran initially sought treatment in 
January 1986 requesting someone to talk to so he could get 
his life together.  He complained of unsuccessful 
relationships and difficulty keeping a job.  He admitted to 
problems with depression since October.  The examiner noted 
that he was unable to sleep at night, had severe decrease in 
appetite, increased social withdrawal with some paranoid 
ideation, and auditory hallucinations.  He denied any prior 
history of inpatient or outpatient psychiatric treatment.  
The diagnoses were rule out PTSD, alcohol abuse, and rule out 
schizophrenia.

In an August 1986 VA examination, the veteran stated that he 
served in Japan as an air cargo handler and witnessed an 
accident on the flight line in which a comrade was killed.  
He stated that he also witnessed the death of another 
comrade, who was killed in a shooting accident at Camp 
Lejeune, North Carolina in 1974.  He stated that his nervous 
condition has persisted with feelings of anxiety, tension and 
feelings of depression from time to time.  He stated that he 
wakes up frequently at night but denied nightmares or 
flashbacks.  Following a mental examination, the diagnosis 
was anxiety reaction, chronic.  It was the opinion of the 
examiner that the criteria necessary for the diagnosis of 
PTSD were not met.

Service connection was denied for PTSD in an October 1986 
rating decision.  He was notified of this decision in a 
letter also dated in October.

The veteran was hospitalized in a VA hospital from October to 
November 1986 for alcohol detoxification.  He reported that 
he was disciplined at least four times during service for 
drinking, but he continued to drink heavily, even after 
discharge.  He recently lost his job and admitted to some 
feeling of anxiety and depression and having a sleeping 
problem after he lost his job.  Psychiatric evaluation during 
his hospitalization revealed the possibility of schizotypal 
personality disorder.

The veteran was hospitalized again in April 1988 with acute 
alcohol intoxication.  The report of his hospitalization 
noted a history of polysubstance abuse.

Based on the above hospital record, the RO denied service 
connection for a nervous condition in November 1988.  The 
veteran was notified of that decision in a letter dated 
November 1988 that the evidence did not warrant any change in 
the previous determination.

The veteran was hospitalized by VA from October to December 
1989.  The report of his hospitalization shows that he was 
treated for schizoaffective disorder, depressed type.

In July 1990, the veteran was hospitalized at a state mental 
hospital after barricading himself in his house, preventing 
his mother from entering, and threatening to kill her.  His 
diagnosis included the following:

Axis I:		Delusional Disorder, Persecutory Type
R/O Bipolar Disorder, Manic Type
Psychoactive Substance Abuse, NOS
Axis II:	Paranoid Personality Disorder
Axis III:	None
Axis IV:	Severe - Due to Unemployment 

He was treated for several weeks and discharged to a VA 
hospital.  The report of his VA hospitalization from July to 
August 1990 noted that the veteran had been hospitalized 
numerous times since 1978 related to alcohol and drug abuse.  
His Axis I diagnoses at discharge were chronic paranoid 
schizophrenia and drug abuse.

On VA examination in February 1992, the veteran stated that 
he became depressed during service when he learned that a 
friend of his had been killed.  He drank a lot and after 
discharge had trouble holding jobs.  He stated that he had a 
bad attitude, got into fights, drank and used cocaine.  He 
went to jail many times because of assault.  On examination, 
he was tense and anxious, his mood was depressed, and he had 
paranoid persecutory ideation.  His diagnoses were anxiety 
disorder, depressive disorder, paranoid personality disorder 
and history of cocaine and alcohol abuse.

In a September 1992 letter filed in support of his claim for 
a total disability rating, the veteran claimed that he had 
PTSD.  The RO wrote in November 1992 that this claim had been 
previously denied and to reopen it he would have to submit 
new and material evidence before the claim could be 
considered.

In a June 1993 VA outpatient treatment record, the veteran 
stated that while in the service, he was in a motor vehicle 
accident and a buddy was killed.  Later, in 1974, he 
witnessed a buddy's fatal shooting.  The examiner noted that 
he was now claiming to have PTSD characterized by nightmares 
of his buddy being killed.  The diagnosis was R/O noncombat 
PTSD.

In a December 1993 statement, the veteran indicated that he 
had put claims in for PTSD for years.  He stated that he 
witnessed the death of his comrade and had nightmares.

A March 1998 letter from S. Wright, a VA clinical 
psychologist, states that the veteran had been under 
treatment since January 1998 and clearly displayed the 
symptomatology of PTSD, including nightmares and intrusive 
thoughts of the traumatic incident.  The first incident was 
described as the veteran teaching another Marine how to pull 
guard duty when another Marine came up to the desk, picked up 
the loaded weapon, aimed it at the veteran and fired point-
blank.  The weapon misfired three times in rapid succession.  
The stranger then aimed the weapon at the Marine guard and 
pulled the trigger.  The weapon fired, and hit the guard in 
the throat.  While the Military Police handcuffed the 
attacker, the guard shouted to the veteran "Please don't let 
me die."   In a state of shock and terror, the veteran 
performed CPR on the guard, who died a few minutes later.  In 
a second incident, described as a few months later, the 
veteran was on a flight line coming from work when the man he 
was with forgot something and ran back to get it.  The other 
man ran straight into the path of a careening crash unit 
racing to put a fire out.  The veteran witnessed his friend 
being crushed under the wheels of the vehicle.  Dr. Wright 
stated that the veteran suffered constant nightmares and 
intrusive thoughts of the danger.

An April 1998 letter from E. Remo, M.D., states that the 
veteran had been under his care since December 1997 for 
treatment for PTSD.  Dr. Remo wrote that the veteran suffered 
a severe traumatic experience when he witnessed the death of 
another comrade in a shooting accident in 1974.  Another 
individual died on the flight line.  

A June 1998 letter from R. Mercer, Ph.D. states that the 
veteran was first seen at the Newark Veteran Center in 1996.  
He described witnessing the shooting of another soldier by a 
fellow Marine at Camp Lejeune, and the death of a friend in a 
vehicle accident on an airstrip while stationed in Japan.  
The veteran indicated that he had frequent dreams about these 
incidents and often awoke in terror.  He also complained of 
isolation, concentration difficulty, problems with 
interpersonal relationships, and low tolerance for stress.

A July 1998 letter from R. Rubin, M.D. was received 
describing a neuropsychiatric evaluation of the veteran.  He 
reviewed the veteran's history from VA records provided and 
noted the veteran's history of having witnessed comrades 
being killed on at least two occasions.  On neuropsychiatric 
evaluation, the veteran related a history of nightmares and 
bad dreams about death.  He stated that he had insomnia.  Dr. 
Rubin reviewed the records of the veteran's treatment from 
Dr. Wright and Dr. Remo and concluded that based on 
examination of the veteran and review of the records, the 
veteran had PTSD which was "directly causally related to 
military exposures . . ."

On VA examination in July 1998, the examiner did not review 
the claims file.  The veteran described the incident of the 
shooting of the Marine at Camp Lejeune, stating that he was 
greatly shocked at this incident but was able to continue his 
duties.  He described a history following his discharge of 
drug abuse, a poor work record, conflict with co-workers and 
especially authority figures.  Currently, he had some 
impaired sleep and guilt sensation about the incident of the 
killing he witnessed in the Marine barracks.  When questioned 
further about his memory of the incident and his subsequent 
experiences and current symptoms, the veteran refused to 
continue the interview stating that the examiner's questions 
were agitating him and he felt loss of control and violence.  
He abruptly left the interview.  Objectively, the veteran was 
noted to be a poor historian.  He was alert and oriented 
times 3.  He was noted to be agitated, belligerent, hostile, 
and suspicious.  He consistently misinterpreted the motives 
of the examiner, perceiving them as hostile and destructive 
and threatening towards him.  His speech was rambling, 
evasive and vague.  He refused to give requested details, and 
became agitated and threatening when urged to do so.  The 
diagnoses included the following:

Axis I:		Schizophrenia, undifferentiated type, active.
		Major depressive disorder with psychosis

Axis II:	Personality disorder, borderline.

Axis III:	Alcohol and drug abuse, cocaine and marijuana.

Axis IV:	The veteran claims that he witnessed a murder while 
he was in a marine barracks at Camp Lejeune in 
1972.

The veteran was provided another VA mental disorders 
examination in October 1998 by a Board of two psychiatrists.  
The stated purpose of the examination was to determine 
whether the veteran had PTSD or schizophrenia.  The claims 
file was reviewed and the examiners noted that the records 
were suggestive of two diagnoses, both schizophrenia and 
PTSD.  On examination, the veteran was uncooperative, 
hostile, paranoid, defensive and agitated throughout the 
interview.  The veteran's mother was also interviewed.  The 
examiners noted that the veteran admitted to voices, and that 
was about all.  He refused to talk about his experiences in 
the military and they were unable to elicit any evidence for 
or against PTSD in the interview.  The veteran's mother 
revealed that the veteran spent time in his room on a daily 
basis talking to himself.  Mental status examination was 
noted to be incomplete because of the veteran's lack of 
cooperation.  In summary, the examiners noted that the 
history combined with the behavior during the interviews and 
the records were suggestive of a diagnosis of schizophrenia.  
It was not possible to elicit any evidence during the 
examination for PTSD because the veteran refused to talk 
about his experiences during the military.  However, reports 
by Drs. Wright and Remo suggested PTSD.  In the opinion of 
the VA examiners, the prominent condition was schizophrenia, 
paranoid type.  They noted that the records suggested  
schizophrenia but also PTSD from Drs. Wright and Remo.

A November 1998 statement was submitted from F.B., identified 
as a cousin of the veteran.  He described how the veteran 
changed following his military service, and what the veteran 
had told him of the experience.

In July 1999, the veteran asked the RO to obtain his 
personnel records to see if there was any information 
concerning the murder at Camp Lejeune in 1974.  He added that 
he was unable to remember the name of the Marine who was 
killed or the name of the Marine who did the killing.  He 
specifically requested records dating from September through 
November 1974.

In November 1999, the RO contacted the Marine Corps 
Historical center asking for verification of the veteran's 
alleged stressor at Camp Lejeune.  The RO included the 
veteran's statement, and included a copy of the veteran's 
military assignment record.

In November 1999, command chronologies were received for the 
period in question, and for the battalion under which the 
veteran served.  These covered the period from July to 
December 1974 and included a sequential listing of 
significant events.  There is no reference to the event as 
described by the veteran occurring during this period, or to 
any shooting.  

In April 2000, the Marine Corps Historical Center sent 
additional command chronologies.  Although the cover letter 
correctly identified the veteran and the dates in question as 
September through November 1974, the chronologies received 
were actually for another battalion then serving in Vietnam 
in 1969 and 1970.  The cover letter noted that individual 
casualties of officers and enlisted Marines serving with the 
unit were typically included in the monthly unit diaries.  An 
address was provided for obtaining these.

In May 2000, the veteran sent another request for 
verification of the event at Camp Lejeune, again identifying 
the relevant dates as September 1974 through November 1974.   

In a January 2002 letter, the veteran stated that he would 
like to apply for a "new disability - PTSD."  He wrote that 
he had been diagnosed with PTSD, and was being currently 
treated for PTSD by VA.  He stated that his stressor was the 
killing he witnessed while on guard duty at Camp Lejeune in 
October 1974.

In a September 2002 personal hearing, the veteran reiterated 
that his stressor was the shooting incident at Camp Lejeune 
in 1974.  He provided a written statement at the hearing from 
W.H., who wrote that on or about the ninth month of 1974, 
there was a shooting at a barracks on the base where he was 
stationed at Camp Lejeune.  

The guard was shot by a marine that was 
on the desk and he then moved right away 
to [the veteran], placed the weapon to 
[his] head and fired.  The rounds were 
discharged at that time.  After this 
point the soldier was apprehended and 
around 7:30-8:00 the same night the 
things went back to routine.

When asked in the hearing how he came to know W.H, the 
veteran replied, "[t]hrough the VA system we was stationed 
down at Camp Lejeune.  When I got to Camp Lejeune he was 
already there.  So that's how we became associates."  The 
veteran's representative explained in the hearing that W.H. 
and the veteran served together at Camp Lejeune.  The veteran 
later testified that W.H. was present at the shooting.  
Regarding the service department records, the representative 
stated that although VA attempted to verify the incident, 
information was requested about the wrong unit.  He explained 
that records were obtained from the 8th Motor Transport 
Battalion and at the time the veteran was assigned to the 2nd 
Battalion of Forestry.  Also submitted at the hearing was a 
copy of his discharge papers, with the place of entry into 
active service highlighted, "2d FSR, ForTrps, CamLej, N.C."  
Finally, when asked in the hearing to describe more fully the 
time and place of the shooting incident, the veteran 
described another incident earlier in service when he was 
working on a flight line and he witnessed a friend of his who 
was killed when he was run over by a fire truck.

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in an August 2001 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for PTSD.  The Board concludes the discussions in 
the rating decisions, statement of the case (SOC), 
supplemental statements of the case (SSOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim for PTSD and complied with 
the VA's notification requirements.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This was accomplished in 
the August letter to the veteran.  The Board concludes that 
VA has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
records of VA treatment except the most recent, and all 
private medical records identified by the veteran.  There is 
evidence in the claims file that the veteran may be in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Although the RO has requested the 
disability determination, and the records relied on in making 
that determination, there is been no response from SSA.  The 
records from SSA and the most recent records of the veteran's 
treatment from VA are not necessary to fairly decide the 
veteran's claim as these could not possibly substantiate the 
veteran's claim of a stressful event during service.  VA 
examinations were provided the veteran in July and October 
1998.  In the most recent examination, the examiners noted 
that the examination was incomplete because the veteran would 
not cooperate with the examiners.  While the VA has a duty to 
assist the veteran, the veteran likewise has a duty to 
cooperate with VA.  In order for the VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  VA is unable to 
assist the veteran further in this regard without his 
cooperation.  The RO has attempted to verify the veteran's 
claimed stressor by contacting the Marine Corps Historical 
Center for command chronologies covering the period alleged 
by the veteran as when the stressor occurred.  Although the 
veteran claims that the RO asked for records for the wrong 
unit, claiming in his September 2002 personal hearing that he 
actually served in a different unit, a review of service 
records shows that the RO did ask for the correct records.  
The unit identified by the veteran in the hearing, and 
highlighted on his a copy of his discharge paper which was 
also presented at the hearing, was actually the unit for the 
place of entry into active service, not the place where the 
veteran was assigned during the time of the claimed stressor.  
The veteran has not referenced any additional unobtained 
evidence that might substantiate his claim or that might be 
pertinent to the bases of the denial of the claim.  There is 
sufficient evidence to decide the claim.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required. 

Legal Criteria - Establishing Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2002).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2002); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  While the sufficiency of 
a stressor is a medical determination, the existence of a 
stressor is a question of fact within the purview of the 
Board.  See West v. Brown, 7 Vet. App. 70, 79-80 (1994).
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, 12 Vet. 
App. 272 (1999).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f).  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Legal Criteria - Reopening Claims

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.156(a).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to veteran.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

As an initial matter, the Board notes that the RO has 
previously denied the veteran's claim for service connection 
for PTSD.  In the decision on appeal, the RO denied service 
connection on the merits without first reopening the claim.  
Where a prior final decision exists, the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 8 Vet. App. 1 (1996), aff'd 83 F.3d 1380 
(Fed. Cir. 1996)).  In October 1986 the RO denied service 
connection for PTSD because PTSD was not shown on VA 
examination.  The veteran was informed of that decision and 
did not appeal.  Following the receipt of a VA hospital 
report showing treatment for acute alcohol intoxication, 
service connection was again denied in a November 1988 rating 
decision.  This time the RO identified the issue only as a 
"nervous condition."  Although the decision did not 
specifically refer to PTSD, the letter informing the veteran 
of the decision referred the veteran to the previous denial 
stating that the evidence did not warrant any change in the 
previous determination.  As such, the Board finds that this 
decision denied service connection for a psychiatric 
condition to include PTSD.  The veteran was notified of this 
decision in a letter dated in November 1988.  He did not 
appeal this decision within the time allowed and the decision 
became final. 38 U.S.C.A. 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988).  

The November 1988 rating decision, which was not appealed, is 
the last final decision on the issue of service connection 
for PTSD.  The basis for that denial and the previous denial 
was that the evidence did not show that the veteran had PTSD.  
Since November 1988, the veteran has submitted several 
statements by medical professionals indicating that he has a 
diagnosis of PTSD.  This evidence, which was not considered 
by the RO in the November 1988 rating decision is both new 
and material to the question of whether the veteran has PTSD.  
As such, the additional evidence contributes "to a more 
complete picture of the circumstances surrounding the 
existence of a current disability."  See Hodge, 155 F.3d 
1356 (1998).  The Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material and warrants reopening of the claim for service 
connection for PTSD.  38 C.F.R. § 3.156.

Having reopened the veteran's claim, the Board now proceeds 
to consider the issue of service connection for PTSD.  
Although the evidence showing the diagnosis of PTSD alone was 
sufficient to reopen the claim, to prevail in the claim for 
service connection, the veteran must have medical evidence 
diagnosing PTSD, plus medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 3.304(f) (2002).  

In this case, the veteran is claiming as his stressor the 
shooting incident at Camp Lejeune in 1974.  Although he has 
made reference several times to a second stressful incident 
involving the crushing of a friend by a firetruck, his most 
recent arguments to the Board, both written and in personal 
testimony have specifically identified the shooting incident 
as his only stressor.  As such, the Board will consider 
argument pertaining to the other stressors abandoned and will 
not address it further.  The shooting event at Camp Lejeune 
in 1974 was thoroughly recounted by S. Wright, the VA 
clinical psychologist in a March 1998 letter.  Dr. Wright 
noted that the veteran clearly displayed the symptomatology 
of PTSD including nightmares and intrusive thoughts of the 
traumatic incident.  This diagnosis of PTSD is also supported 
in the statement of E. Remo, M.D. who stated that the veteran 
had been under his care for PTSD since December 1997 and 
suffered traumatic experience when he witnessed the death of 
another comrade in a shooting accident in 1974.  Dr. Rubin, 
in the July 1998 letter, reviewed the medical history from 
the VA records, noted the veteran's history of having 
witnessed comrades being killed, and concluded that based on 
examination of the veteran and review of the records, the 
veteran had PTSD which was "directly causally related to 
military exposure . . ."  These three medical professionals 
each have made a clear diagnosis of PTSD.

The Board notes that the veteran's psychiatric condition is 
complicated by a history of polysubstance abuse, including 
alcohol, and symptoms of schizophrenia.  The RO attempted to 
resolve these differing diagnoses in an October 1998 VA 
examination by a Board of two psychiatrists.  On examination, 
the veteran was uncooperative, hostile, paranoid, defensive, 
and agitated throughout the interview.  The examiners were 
unable to elicit any evidence during the examination for PTSD 
because the veteran refused to talk about his experiences 
during the military.  On the other hand, the examiners did 
not rule out the diagnosis of PTSD made by other doctors.  
They noted that the reports of Dr. Wright and Remo suggested 
PTSD, although in their opinion the prominent condition was 
schizophrenia, paranoid type.  

Assuming a diagnosis of PTSD made by several medical 
professionals, each one linking the diagnosis to the 
stressful incident of the shooting in service, a remaining 
issue is whether there is credible supporting evidence that 
the stressor occurred.  This last element varies depending on 
whether it is determined that the veteran engaged in combat 
with the enemy.  38 U.S.C.A. § 1154(b).  The veteran is not 
claiming and the evidence does not show that he engaged in 
combat with the enemy, nor is the claimed stressor a combat 
related incident.  As such, the occurrence of the stressor 
must be corroborated.  Cohen, 10 Vet. App. at 142.  This need 
not be only from service records, but may be from other 
sources.  Dizoglio 9 Vet. App. at 166 (1996).

In this case, the RO has tried to verify the veteran's 
stressor by contacting the Marine Corps Historical Center.  
Command summaries were obtained for the battalion under which 
the veteran served and cover the second half of 1974.  This 
includes the period during which the veteran claims that the 
shooting occurred at Camp Lejeune.  The command summaries 
include a listing of significant events that occurred during 
this period; however, these do not show any record of a 
shooting.  The Board notes that the events listed are mostly 
administrative involving inspections, training, and 
visitations by persons of interest.  

In an April 2000 letter from the Marine Corps Historical 
Center, it was stated that individual casualties of officers 
and enlisted Marines serving with the unit were typically 
included in the monthly unit diaries.  An address was 
provided for obtaining these.  Although the RO did not pursue 
this further, it is unlikely that these could have verified 
the veteran's claim as he could not remember the name of the 
Marine who was shot in Camp Lejeune.  

Although the service department records do not verify that 
the stressor occurred, as noted above corroboration of the 
occurrence of the stressor may come from service records or 
other sources.  In the September 2002 personal hearing, 
evidence was submitted in the form of a written statement 
from a fellow Marine, W.H., who essentially repeated the 
story of the shooting as claimed by the veteran.  The veteran 
testified that W.H. was present when the shooting occurred.  
A DD Form 214 was also submitted for W.H. showing that he 
served during the period of the claimed shooting, and was 
assigned to the same command as the veteran.  This is the 
only evidence submitted to corroborate the veteran's claim 
that the stressor occurred.  The Board finds the statement of 
W.H., standing alone, is not credible.  The details of the 
shooting at Camp Lejeune as described by W.H. are sparse and 
do not add any information to the description of the events 
as told by the veteran.  Although the veteran testified that 
W.H. was present, there is no evidence from W.H.'s statement 
that he was at the location of the claimed shooting.  Thus 
there is no foundation for corroboration of the claimed 
event.  As such, while he may have served with and known the 
veteran, this statement does not corroborate the veteran's 
statement, only repeat it.  As such, it is not credible 
evidence of the occurrence the claimed stressor.  

In the absence of any corroboration of the veteran's claimed 
stressor, a required element of the claim for PTSD is 
missing.  38 C.F.R. § 3.304(f).  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for PTSD is denied.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

